— Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about June 24, 1991, which granted the motion of defendant-respondent Ruben Delgado for summary judgment dismissing the complaint as against him and severed the remaining actions, and order of the same court and Justice entered on or about November 19, 1991, denying plaintiffs motion for renewal, unanimously affirmed, without costs.
Plaintiff obtained a judgment against a professional corporation of which defendant-respondent was a principal, and commenced this action to compel the individual defendant-respondent to satisfy that judgment. While both parties speak in terms of piercing the corporate veil, the action is more properly characterized as one to set aside an allegedly fraudulent conveyance. For the reason that plaintiff had failed to come forward with evidence of deception intentionally practiced to frustrate the legal rights of another (Southern Indus, v Jeremias, 66 AD2d 178, 181), summary judgment was properly granted.
We have considered plaintiff’s remaining arguments, and find them to be without merit. Concur — Carro, J. P., Milonas, Rosenberger and Asch, JJ.